NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 17 and 19 in the Amendment filed June 1, 2022 have been received and considered by Examiner.
New claims 20-28 presented in the Amendment filed June 1, 2022 have been received and considered by Examiner.
Applicant’s cancellation of claims 1-16 in the Amendment filed June 1, 2022 has been acknowledged by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(a) rejection of claims 17-19 has been withdrawn due to Applicant’s addition of “body” after “container” at the end of claim 17 in the Amendment filed June 1, 2022.
All art rejections have been withdrawn due to Applicant’s cancellation of claims 1-16.

Allowable Subject Matter
Claims 17-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to independent claims 17 and 23, the prior art of record, neither alone nor in combination, teaches or suggests a storage container as claimed in claim 17 (and a refrigerator comprising a storage container as claimed in claim 23), where the storage container includes all structural and compositional limitations. The prior art does not teach or suggest to one of ordinary skill in the art a storage container having all of a fixed frame as claimed in the claimed location, a plurality of fixing clips hingedly coupled to the fixed frame, a cover and a seal, all as claimed in the claimed structural relationships, where each of the fixed frame, fixing clips, cover and seal are separate components, as required by the separate recitation of each of these components in claims 17 and 23.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788